Citation Nr: 0908091	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial, compensable rating for eczema. 

2.  Entitlement to an initial rating in excess of 60 percent 
for nephritic syndrome with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to 
January 2005.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2005 rating decision in which the Togus, Maine RO 
granted, inter alia, service connection and assigned an 
initial rating of 30 percent for nephritic syndrome with 
hypertension and granted service connection and assigned an 
initial noncompensable rating for eczema, each effective 
January 16, 2005.  In June 2005, the Veteran filed a notice 
of disagreement (NOD) with the disability rating assigned for 
each of these disabilities.  A statement of the case (SOC) 
was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
nephritic syndrome with hypertension and for eczema, the 
Board characterized these claims in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher, initial rating 
of 60 percent for nephritic syndrome with hypertension, 
effective January 16, 2005, inasmuch as higher ratings for 
this disability are available, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim for higher rating remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

During the pendency of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Boston, 
Massachusetts, which has certified the case for appellate 
review.  

The Board's decision addressing the claim for an initial, 
compensable rating for eczema is set forth below.  The claim 
for an initial rating in excess of 60 percent for nephritic 
syndrome with hypertension is addressed in the remand 
following the order; that matter is being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  Since the January 16, 2005, effective date of the grant 
of service connection, the Veteran's eczema has not affected 
at least 5 percent of the entire body or at least 5 percent 
of exposed areas, required intermittent systemic therapy, or 
resulted in disfigurement of the neck.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7806 (2005-2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for allergic dermatitis (the claim at that time).  The letter 
also notified the appellant of what information and evidence 
must be submitted by the Veteran and what information and 
evidence would be obtained by VA.  Thereafter, the Veteran 
was afforded the opportunity to respond.  After the grant of 
service connection for eczema, and the filing of the 
Veteran's NOD with the initial rating assigned, the February 
2006 SOC provided notice of the criteria for a higher rating 
for eczema and reflects adjudication of the claim for a 
higher initial rating.  

The Board acknowledges that, after the grant of service 
connection for the Veteran's skin disability, no notice 
letter specific to the matter of a higher initial rating was 
sent to the veteran.  However, as indicated above, he had 
been provided notice as to the respective responsibilities of 
VA and claimants in obtaining s what evidence (consistent 
with Pelegrini) in the September 2004 letter.  Moreover, in 
the June 2005 NOD, the Veteran stated that he wanted to 
appeal the 0 percent rating assigned for his skin disability, 
and that he believed that the disability warranted a 
10 percent rating due to the use of creams to control the 
eczema.  This statement reflects a general awareness that 
different ratings are assigned based on different criteria 
reflecting the severity of a disability.  Further, a February 
2006 SOC set forth the applicable rating criteria for 
evaluating dermatitis and eczema (which suffices, in part, 
for Dingess/Hartman), and a discussion reflecting application 
of the criteria to the available medical evidence.  The Board 
finds that the September 2004 letter, read together with the 
February 2006 SOC, along with the statements in the Veteran's 
June 2005 NOD, show that the Veteran had an awareness of what 
was needed to support the claim for higher rating.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, the RO's omission in this regard was "cured by 
actual knowledge on the part of the claimant."  See Sanders 
v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The Board also notes that, while the veteran has not been 
provided specific notice regarding disability ratings and 
effective dates, he is likewise not shown to be prejudiced by 
the omission of such notice.  Because the Board herein denies 
the claim for a higher initial rating, no other disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA 
treatment records and the report of a September 2004 VA 
examination.  Also of record and considered in connection 
with the appeal are the various statements submitted by the 
Veteran and his representative.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

Under Diagnostic Code 7806, dermatitis or eczema affecting at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, warrants a 10 percent rating.  A 30 percent rating 
requires that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. 4.118, DC 7806. 

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that an initial compensable rating 
for the Veteran's eczema is not warranted at any point since 
the January 16, 2005 effective date of the grant of service 
connection. 

On September 2004 VA examination, the Veteran had a rash on 
his left chest and antecubital fossa.  It was a red rash, 
flaking, cracking and itchy.  It looked to the examiner like 
eczema.  The relevant diagnosis was atopic dermatitis/ eczema 
of chest antecubital fossa.  The examiner commented that the 
dermatitis eczema was less than 3 percent total body surface 
and less than 1 percent exposed body surface.  

In June 2005, the Veteran reported using cream for control of 
his skin condition.  During a VA appointment in December 
2005, he reported his eczema was acting up.  The treatment 
note shows that the skin anterior neck had an erythematous 
patch, approximately 4 by 4 centimeters, with fine scale.  

Based on the foregoing, the Board finds that the record 
presents no basis for assignment of a compensable rating 
under the applicable rating criteria.  In this regard, there 
is no medical evidence that the Veteran's eczema has affected 
at least 5 percent of the entire body, or at least 5 percent 
of exposed areas.  The VA examiner noted that the eczema 
affected less than 3 percent total body surface and less than 
1 percent exposed body surface.  In addition, there is no 
medical evidence which indicates that the Veteran's eczema 
requires systemic therapy.  The Veteran only reported using 
creams for his eczema.

Because the December 2005 VA outpatient treatment note 
mentioned a 4 by 4 cm. erythematous patch with fine scale on 
the anterior neck, the Board has, alternatively, considered 
the Veteran's entitlement to an initial compensable rating 
under Diagnostic Code 7800.  

Diagnostic Code 7800 is applicable to disfigurement of the 
head, face, and neck.  This diagnostic code identifies eight 
characteristics of disfigurement that are used to evaluate 
disfigurement of the head, face, or neck.  The eight 
characteristics of disfigurement are:  scar 5 or more inches 
(13 or more cm.) in length, scar at least one-quarter inch 
(0.6 cm) wide at widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.), skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.), underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.), and skin indurated an inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, 
Note (1).  

Under Diagnostic Code 7800, a 10 percent rating is warranted 
for disfigurement of the head, face, or neck, with one 
characteristic of disfigurement.  38 C.F.R. § 4.118, DC 7800.  

While the December 2005 treatment note described an 
erythematous patch with fine scale, this patch was 4 by 4 
cm., which is smaller than 39 cm.  Also, service connection 
has not been established for any scar on the neck.  
Accordingly, no characteristics of disfigurement are 
demonstrated.  As such, the criteria for an initial 
compensable rating under this diagnostic code are not met.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's eczema, pursuant 
to Fenderson, and that the claim for a higher rating must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial, compensable rating for eczema is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for higher initial rating remaining on 
appeal is warranted.  

Initially, the Board notes that the record reflects that 
there may be outstanding VA medical records pertinent to 
Veteran's nephritric syndrome with hypertension..  In this 
regard, in the June 2005 NOD the Veteran reported receiving 
ongoing treatment at the VA Boston Healthcare System, Jamaica 
Plain Campus.  While the claims file currently includes 
outpatient treatment records from the Jamaica Plain VA Campus 
dated from the Veteran's separation from service to December 
2006, the Veteran's statements indicate that more recent 
records of VA treatment for nephritic syndrome with 
hypertension are available.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for nephritic syndrome with 
hypertension, since December 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

The Board also finds that further notification action with 
respect to the claim for higher rating for nephritic syndrome 
with hypertension is warranted.  

As indicated above, in Dingess/Hartman, the Court  held that, 
in  rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned. 

Pertinent to the disability under consideration, the Veteran 
was told how to substantiate his claim for service 
connection; however, following the grant of service 
connection, and the Veteran's disagreement with the initial 
disability rating assigned, the Veteran was not provided 
additional notice as what was needed to support his claim for 
higher rating.  This omission appears to be prejudicial in 
this case because, unlike with respect to the claim for 
higher rating, here, the RO did not provide notice of the 
criteria for rating the veteran's nephritic syndrome with 
hypertension.  Rather, the February 2006 SOC reflects only 
citation to 38 C.F.R. §  4.115b, Diagnostic Code7536 (for 
glomerulonephritis), and the direction to rate the disability 
as renal dysfunction; however, the actual criteria for rating 
renal dysfunction (set forth in 38 C.F.R. § 4.115a) were not 
cited, and no subsequent RO document sets forth these 
criteria.  The Board points out that action by the RO is 
required to satisfy the notice provisions of the VCAA.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, to ensure that all due process requirements are met, 
the RO should furnish to the Veteran a VCAA-compliant letter 
providing notice consistent with the above, and giving him 
another opportunity to provide information and/or evidence 
pertinent to the claim remaining  appeal.  In particular, the 
letter should inform the Veteran of the information and 
evidence necessary to support his claim for a higher initial 
rating for nephritic syndrome with hypertension.  The RO 
should also ensure that its notice to the Veteran meets the 
requirements of  Dingess/Hartman (cited to above), 
particularly as regards VA's assignment of disability ratings 
and effective dates, as appropriate.  The RO's letter should 
also explain that the Veteran he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  The 
RO's adjudication of the claim should include consideration 
of whether "staged rating" of the Veteran's disability, 
pursuant to Fenderson (cited to above) is appropriate. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the VA 
Boston Healthcare System, Jamaica Plain 
Campus all outstanding pertinent records 
of evaluation and/or treatment of the 
Veteran's service-connected nephritic 
syndrome with hypertension (dated from 
December 2006 to the present).  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim for a higher 
initial rating for nephritic syndrome with 
hypertension.  The RO's letter should 
explain how to establish entitlement to a 
rating in excess of 60 percent for 
nephritic syndrome with hypertension.

The RO should also request that the 
Veteran provide information and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not already 
of record.  The RO should explain the type 
of evidence that will be obtained by VA 
and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, as 
appropriate.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO's adjudication of 
the claim should include consideration of 
whether "staged" rating of the Veteran's 
disability, pursuant to Fenderson (cited 
to above) is appropriate.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of any 
additional legal authority considered-to 
particularly include the criteria for 
rating renal dysfunction, set forth in 
38 C.F.R. § 4.115a-along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


